Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
 	Claims 1-20 and 22 are allowed.  Claim 21 is cancelled.
 	The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “obtaining user activity data representing user activities of a plurality of users having a first plurality of respective user identifiers; hashing each of the first plurality of user identifiers to obtain a plurality of hash values:
generating a set of metric values representing a user engagement metric for each hash value of the plurality of hash values based on the user activity data; ranking the plurality of hash values based on the set of metric values to obtain a ranked list of hash values: determining a range of hash values to be removed from the  plurality of hash values based on one or more exclusion rules and the ranked list of hash values: and generating a homogenous value set by removing the range of hash values from the plurality of hash values, wherein each hash value from the homogenous value set corresponds to one or more user identifiers from the plurality of user identifiers that are permitted to be placed in a data bucket for an online experiment”.

.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163